Citation Nr: 1021851	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an increase in the apportionment of the 
Veteran's VA compensation benefits in excess of $100.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1958, and from October 1958 to August 1975.  The appellant is 
his wife.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 apportionment decision by the RO in 
San Diego, California that granted an apportionment of the 
Veteran's compensation benefits to the appellant, who then 
appealed for an increased apportionment.  A personal hearing 
was held before the undersigned Veterans Law Judge in January 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant, in the amount of 
$100 per month, which she continues to receive.  She contends 
that an increased apportionment of the Veteran's compensation 
benefits should be awarded to her.

Records reflect that the Veteran is currently in receipt of 
VA service-connected disability compensation, and his 
combined service-connected disability rating is 40 percent.

A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is 
not residing with his spouse or children, and the Veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451

A claim for an apportionment of a veteran's benefits is a 
"contested claim." "Simultaneously contested claim" refers to 
the situation in which the allowance of one claim results in 
the disallowance of another claim involving the same benefit 
or the allowance of one claim results in the payment of a 
lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  
Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.

Under 38 C.F.R. § 19.102, when a substantive appeal is filed 
in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued in September 2007.  It does not appear that a copy 
was provided to the Veteran, although a copy was sent to the 
appellant.  Subsequently, in October 2007, the appellant's 
substantive appeal was received by the RO.  Significantly, 
however, a copy of that (or a summary of the content) was not 
provided to the Veteran.  Although the RO attempted to notify 
the Veteran of the January 2010 Board hearing pursuant to 38 
C.F.R. § 20.713 by sending him letters in December 2009 and 
January 2010, the Veteran did not attend the hearing.  The 
second RO letter was returned by the United States Postal 
Service as undeliverable, and the RO's attempts to contact 
the Veteran by telephone, prior to the hearing, were 
unsuccessful.

Finally, the Board notes that to date, the Veteran has failed 
to respond to any of the letters sent to him by the RO 
regarding the appellant's appeal for an increased 
apportionment of his VA compensation benefits, apparently due 
to the fact that he has failed to apprise VA of changes in 
his mailing address.  In this regard, the Board notes that 
the duty to assist is not always a one-way street and if a 
Veteran desires help with his claim he must cooperate with 
VA's efforts to assist him.   See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The RO should attempt to obtain a 
current mailing address for the Veteran and associate it with 
the claims file.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO, via the AMC, for the following 
development:

1.  The RO/AMC should attempt to obtain 
the Veteran's current address, and should 
request this information from the 
Veteran's representative and from any 
other appropriate source.

2.  The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed.  The 
RO/AMC should furnish the Veteran with a 
copy of the September 2007 statement of 
the case, and a copy of the appellant's 
October 2007 Substantive Appeal (or the 
content of the Substantive Appeal) and a 
copy of the January 2010 hearing 
transcript.  The RO/AMC should allow the 
Veteran an opportunity to respond and/or 
request his own hearing.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant, 
along with the Veteran and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

